Citation Nr: 0912924	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  08-18 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1958.  The appellant is the Veteran's surviving 
spouse. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision by the Hartford, 
Connecticut Department of Veterans Affairs (VA) Regional 
Office (RO).

During her February 2009 hearing testimony with the 
undersigned Veterans Law Judge, the appellant's 
representative raised the issue of advancing the case on the 
Board's docket based on age (75 years or older).  See 38 
C.F.R. § 20.900(c) (2008).  However, the appellant testified 
she has not attained the age of 75 years.  Thus, the motion 
to have the matter advanced on the docket is denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran was discharged from active duty on September 25, 
1958.  The Veteran's certificate of death indicates that he 
died of respiratory failure and lung cancer on June [redacted], 2007.      

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The Board notes that some records from the William W. Backus 
Hospital have been submitted by the appellant and associated 
with the claims file.  However, the death certificate 
indicates that the Veteran was an inpatient at this facility 
at the time of his death.  A terminal hospital summary does 
not appear to be associated with the claims file.  Moreover, 
while lung cancer was noted by the Veteran's private 
physician in July 2006, it does not appear that the biopsy 
report showing the type of such cancer is of record.  In this 
regard, the March 2006 biopsy indicated that no malignancy 
was seen.  Thus, it appears that there are additional 
relevant records that should be requested from William W. 
Backus Hospital. 

The appellant contends that her husband was exposed to 
asbestos in service while working as a mechanic and also 
while serving aboard ships.  The appellant additionally 
testified that the Veteran's occupation after service was as 
a pipefitter.  The appellant has submitted a statement dated 
in August 2007 from Dr. D, the Veteran's primary care 
physician, who indicates the Veteran died of lung cancer and 
that his exposure to asbestos from 1955 to 1958 may have 
contributed to his lung disease.  The Board notes the Veteran 
suffered from both chronic obstructive pulmonary disease as 
well as interstitial lung disease.  Moreover, the opinion 
does not address the Veteran's post service occupation as a 
pipefitter.  Thus, the Board finds that a medical opinion 
should be obtained on remand to determine whether the 
Veteran's death is related to his exposure to asbestos as a 
mechanic in service.  38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, 
request all records for the Veteran from 
the William W. Backus Hospital, to include 
the terminal hospital summary.  

2.  After the above has been completed to 
the extent possible, arrange for review of 
the Veteran's claims folder by a VA 
pulmonary specialist to determine whether 
it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's exposure to asbestos as a 
mechanic while on active duty from 1955 to 
1958 resulted in lung disease that 
contributed substantially or materially to 
cause death, combined to cause death, or 
aided or lent assistance to the production 
of the Veteran's death.  The examiner must 
review the entire claims file, and should 
provide a complete rationale for any 
opinion expressed. 

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

